Citation Nr: 1214815	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-21 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a bimalleolar fracture of the left ankle. 

2.  Entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability prior to April 5, 2011, and in excess of 20 percent therefrom. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to September 1982, and from February 1983 to June 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from May and July 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  By a May 2004 rating action, the RO, in part, granted service connection for residuals of a bimalleolar fracture of the left ankle; an initial 10 percent disability rating was assigned, effective September 15, 2003--the date the Veteran filed his initial claim for VA compensation for this disability.  The Veteran appealed the RO's assignment of an initial 10 percent disability rating to the above-cited service-connected disability to the Board.  

This appeal also stems from a July 2004 rating action.  By that rating action, the RO granted service connection for a bilateral hearing loss disability; an initial 10 percent disability rating was assigned, effective June 29, 1994--the day following the Veteran's separation from his second period of active military service.  The RO also found that clear and unmistakable error had been committed, and granted an earlier effective date of June 29, 1994, for the award of service connection for residuals of a bilmalleolar fracture of the left ankle and for the assignment of a 10 percent rating.  The Veteran appealed the RO's assignment of an initial 10 percent disability rating to his bilateral hearing loss disability to the Board.

In June 2010, the Veteran testified before the undersigned at a hearing conducted at the Los Angeles, California RO.  A copy of the hearing transcript is of record. 

In February 2011, the Board remanded the claims on appeal for additional development.  The requested development has been completed and the case has returned to the Board for appellate consideration. 

By a July 2011 rating decision, the Appeals Management Center (AMC) assigned an initial 20 percent rating to the service-connected bilateral hearing loss disability, effective April 5, 2011--the date of a VA examination report reflecting an increase in severity of this disability. Because the increase in the evaluation of the Veteran's bilateral hearing loss disability does not represent the maximum rating available for this disability, the Veteran's initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

As the Veteran is appealing the assignment of initial disability ratings assigned to the service-connected left ankle and bilateral hearing loss disabilities, the issues have been framed as those listed on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

With respect to the initial rating claim for the service-connected bilateral hearing loss disability, in a March 2012 written argument to VA, the Veteran's representative waived initial RO consideration of evidence that was received after issuance of a June 2006 Statement of the Case and not addressed by the RO in an October 2011 Supplemental Statement of the Case (SSOC) (See October 2011 SSOC addressing only the issue of entitlement to an initial rating in excess of 10 percent for residuals of a left ankle fracture).  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  38 C.F.R. § 19.31 (2011). 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of a bimalleolar fracture of the left ankle are manifested by marked limitation of motion of the left ankle with dorsiflexion ranging from 5 to 15 degrees, and plantar flexion ranging from 20 to 40 degrees with pain, but without evidence of ankylosis or deformity. 
2.  For the period prior to April 5, 2011, the Veteran's bilateral hearing loss disability showed no worse than Level XI hearing in the right ear and Level II in the left ear. 

3.  From April 5, 2011, the Veteran's bilateral hearing loss disability shows no worse than Level XI hearing in the right ear and Level III hearing in the left ear. 


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period, the criteria for an initial evaluation of 20 percent, and no greater, for residuals of a bimalleolar fracture of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011). 

2.  Prior to April 5, 2011, the criteria for an initial evaluation in excess of 10 percent for a bilateral hearing loss disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Tables VI-VII (2011).

3.  For the period on and after April 5, 2011, the criteria for an initial evaluation in excess of 20 percent for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.86, Tables VI-VII (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).
Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159(b)(1).

This appeal arises, in part, from disagreement with initial 10 percent ratings following the grants of service connection for residuals of a bimalleolar fracture of the left ankle and bilateral hearing loss disability.  (See May and July 2004 rating actions).  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, any deficiency in the VCAA notice is not prejudicial and further VCAA notice is generally not required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The United States Court of Appeals for the Federal Circuit has also held that additional VCAA notice is not required when there is an appeal from an initial grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Thus, in view of the foregoing case precedent, the Board finds that no further VCAA notice was required once VA awarded service connection for residuals of a bimalleolar fracture of the left ankle and bilateral hearing loss disability in the above-cited rating actions.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records, along with post-service private and VA outpatient treatment and examination reports, have been obtained and associated with the claims file.  As noted in the Introduction, in February 2011, the Board remanded the initial evaluation claims to the RO for additional development; specifically, in part, to schedule the Veteran for VA orthopedic and audiological examinations to determine the current severity of his left ankle and bilateral hearing loss disabilities.  These examinations were performed in April 2011.  Copies of the April 2011 VA examination reports have been associated with the claims file.  With regards to the Veteran's claim for an initial rating in excess of 10 percent for his bilateral hearing loss disability prior to April 5, 2011 and 20 percent therefrom, and as will be discussed in more detail in the analysis below, a VA audiologist conducting a VA examination must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The April 2011 VA examiner noted the Veteran's complaints and assessed the severity of his hearing loss; thereby considering the functional effects of the disability.  Id. 

The Board also notes that a review of reports of VA audiograms performed in August 1998, September 2004 and February 2010 do not include corresponding Maryland CNC speech discrimination scores.  Thus, these audiograms will not be used when determining the severity of the Veteran's bilateral hearing loss for rating purposes in the analysis below.  See 38 C.F.R. § 4.85(a) (2011) (stating that Maryland CNC controlled speech discrimination scores should be used for VA rating purposes). The above-cited VA audiogram reports reflect that the Veteran's word recognition scores were described as excellent and very poor in the left and right ears, respectively.  The February 2010 VA audiogram reflects that the NU-6 test was used to determine the Veteran's word recognition scores.  Accordingly, the Board finds that the failure of the RO/AMC to obtain numerical interpretations of the August 1998, September 2004 and February 2010 VA audiograms was not prejudicial, as the Board finds that the audiometric test results are not probative.  As the RO/AMC fully complied with the remaining remand directives, there is no prejudice to the Veteran in proceeding with his initial rating claim as it pertains to his bilateral hearing loss disability.

Given the foregoing, the Board finds that the RO/AMC has substantially complied with its February 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002)).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the initial evaluation claims decided herein. 

II. Initial Rating Laws and Regulations

Initially, the Board notes that disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

In cases where the original rating assigned is appealed, such as here, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson, supra.  Because the Veteran has appealed from the initial awards of service connection for his residuals of a bimalleolar fracture of the left ankle and bilateral hearing loss disability, consideration must be given to whether higher initial disability ratings are warranted for any period of time from June 29, 1994--the effective date of the award of service connection for these disabilities.

III. Merits Analysis

(i) Left Ankle

The Veteran seeks an initial rating in excess of 10 percent for his service-connected residuals of a bimalleolar fracture of the left ankle.  He maintains that because he has marked limiation of motion of his left ankle, an initial 20 percent disability rating is warranted. 

By a May 2004 rating action, the RO, in part, granted service connection for residuals of a bimalleolar fracture of the left ankle; an initial 10 percent disability rating was assigned pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The RO based its award, in part, on the Veteran's service treatment records, which revealed that he had sustained a bimalleolar fracture of his left ankle in May 1983.  The RO also based their decision on VA treatment records, dated from May 1997 to March 2004, which showed that the Veteran had sought treatment for his left ankle after service discharge.  

The Veteran's service-connected residuals of a bimalleolar fracture of the left ankle have been assigned an initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating.  A maximum rating of 20 percent will be assigned where there is evidence of marked limitation of ankle motion.  Id.  

In evaluating range of motion values for the ankle, the Board notes that the standard range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45 (2011).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. 

Based on a review of the complete evidence of record, the Board concludes that for the duration of the appeal, the Veteran's residuals of a bimalleolar fracture of the left ankle have resulted in marked limitation of motion without evidence of ankylosis or deformity.  To this end, four (4) QTC and VA examination reports (June 2004, February 2005, March 2006, and April 2011) reflect that the Veteran had dorsiflexion of the left ankle that was limited to five (5) degrees in March 2006 and on repetitive left ankle range of motion in April 2011.  (See March 2006 and April 2011 QTC and VA examination reports, respectively).  This is less than half of the normal range of dorsiflexion for the left ankle joint (i.e., 20 degrees).  In addition, the Veteran's dorsiflexion of the left ankle was limited to 15 degrees in June 2004 and February 2005.  (See June 2004 and February 2005 QTC examination reports).  Furthermore, at a March 2006 QTC examination and after repetitive range of motion by VA in April 2011, left ankle plantar flexion was limited to 20 degrees, less than half of the normal range of plantar flexion for the left ankle joint (i.e., 45 degrees).  (See March 2006 and April 2011 QTC and VA examination reports).  In light of the foregoing, the Board finds that for the duration of the appeal, the criteria for an initial disability evaluation of 20 percent is warranted for the service-connected residuals of a bimalleolar fracture of the left ankle for marked limitation of motion under Diagnostic Code 5271.

The Board has also looked at other Diagnostic Codes for rating the service-connected left ankle disability and they do not provide a method for assigning a higher initial rating.  To this end, private and VA treatment records and the above-cited QTC and VA examination reports (June 2004, February 2005, March 2006, and April 2011) do not contain any evidence indicating that the Veteran's left ankle is ankylosed to any degree.  Thus, an initial rating in excess of 20 percent under Diagnostic Code 5270--the diagnostic code used to evaluate ankylosis of the ankle--is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2011). 

Another Diagnostic Code that is also applicable to this case is Diagnostic Code 5010, arthritis that is due to trauma and substantiated by X-rays, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, DC 5010 (2011).  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2011).  In this case, X-rays of the left ankle, performed by VA in April 2011, revealed mild degenerative arthritis.  As the currently assigned 20 percent evaluation under Diagnostic Code 5271 contemplates limitation of ankle motion, a grant of a separate, compensable evaluation under Diagnostic Code 5003 is not permissible.  See 38 C.F.R. § 4.14 (2011). 

In addition, Diagnostic Codes 5272-5274 are not for application because they do not offer schedular ratings in excess of 20 percent.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5272-5274 (2011).

As the Veteran is now in receipt of the maximum schedular rating for limitation of motion of the left ankle, there is no basis for a rating greater than 20 percent based on limitation of left ankle motion due to any functional loss.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

Finally, aside from the Board's award of an initial 20 percent disability rating for the service-connected residuals of a bimalleolar fracture of the left ankle in the analysis above, no other staged ratings are warranted.  Fenderson, supra. 

(ii) Bilateral Hearing Loss Disability

The Veteran seeks an initial rating in excess of 10 percent for his bilateral hearing loss for the period prior to April 5, 2011, and 20 percent therefrom.

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.  For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b). 

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100. 

Under 38 C.F.R. § 4.86, specific provisions are in effect for "unusual patterns of hearing impairment."  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the average puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher level.  38 C.F.R. § 4.86(b).

(a) Period Prior to April 5, 2011

During the period prior to April 5, 2011, VA examined the Veteran in July 2004 and February 2005 to determine the nature and severity of his service-connected bilateral hearing loss disability.  A VA Fee Basis examination report, dated in March 2006, is also of record. 

The July 2004 VA examination revealed the following pure tone thresholds in the right and left ears: 

Right Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
90
85
90
90

Left Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
5
10
50
50

The average pure tone thresholds were noted to be 89 for the right ear and 29 for the left ear.  Speech audiometry testing revealed speech recognition ability of 0 and 96 percent in the right and left ears, respectively. 

Applying Table VI to these results yields a numerical category designations of XI and I for the right and left ears, respectively.  In short, the results of the VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with a 10 percent disability evaluation.

The February 2005 VA examination revealed the following pure tone thresholds in the right and left ears:

Right Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
95
90
85
90

Left Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
20
35
60
65

The average pure tone thresholds were noted to be 90 for the right ear and 45 for the left ear.  Speech audiometry testing revealed speech recognition ability of zero (0) and 88 percent in the right and left ears, respectively.
Applying Table VI to these results yields a numerical category designations of XI and II for the right and left ears, respectively.  In short, the results of the February 2005 VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with the initial 10 disability evaluation assigned for the period prior to April 5, 2011.

A March 2006 VA Fee basis audiological examination revealed the following pure tone thresholds in the right and left ears:

Right Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
85
85
85
90

Left Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
10
30
60
65

The average pure tone thresholds were noted to be 86 for the right ear and 41 for the left ear.  Speech audiometry testing revealed speech recognition ability of 32 and 88 percent in the right and left ears, respectively.

Applying Table VI to these results yields a numerical category designations of XI and II for the right and left ears, respectively.  In short, the results of the February 2005 VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with the initial 10 disability evaluation assigned for the period prior to April 5, 2011.

In short, the results of the July 2004, February 2005 and March 2006 VA/QTC (March 2006) audiological examinations, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with the current 10 percent initial disability evaluation assigned for the period prior to April 5, 2011. 

Exceptional Patterns of Hearing loss

The Board notes that 38 C.F.R. § 4.86 (2011) applies to the right ear for each of the above-cited audiograms because all four frequencies were above 55 decibels at each examination.  Thus, the Roman numeral designation for hearing impairment from either Table VI or VIA may be used, whichever results in the higher numeral.  The Board has considered the Veteran's right ear under both Tables as there were exceptional patterns of hearing loss at each of the above-cited examinations.  38 C.F.R. § 4.85(c), 4.86(a).  

Under Table VIA, the Veteran's right ear manifested an average puretone threshold of 89 (July 2004) and 90 decibels (February 2005) and 86 decibels (March 2006 resulting in a Level VIII designation.  38 C.F.R. § 4.85.  Together, a Level VIII (right ear) under Table VIA and Level II (left ear at its highest) under Table VI designation results in the same 10 percent rating.  38 C.F.R. § 4.85, 4.86. Thus, there is no basis for a rating in excess of 10 percent based on these test results for the Veteran's bilateral hearing loss disability for the period prior to April 5, 2011. 

There was no evidence of puretone threshold 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz for either ear at any of the above-cited examinations.  38 C.F.R. § 4.86(b). 

(ii) Period from April 5, 2011

The Veteran seeks an initial rating in excess of 20 percent for his bilateral hearing loss disability for the period from April 5, 2011

VA examined the Veteran on April 5, 2011 to determine the nature and severity of his bilateral hearing loss disability.  That examination revealed the following pure tone thresholds in the right and left ears: 

Right Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
105
95
90
105

Left Ear

1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
15
35
80
65

The average pure tone thresholds were noted to be 99 for the right ear and 49 for the left ear.  Speech audiometry testing revealed speech recognition ability of 16 and 80 percent in the right and left ears, respectively. 

Applying Table VI to these results yields a numerical category designations of XI and III for the right and left ears, respectively.  In short, the results of the VA audiological evaluation, when evaluated based on Table VI found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing acuity corresponds with an initial 20 percent disability evaluation for the period on and after April 5, 2011. 

Exceptional Patterns of Hearing Loss

The Board notes that 38 C.F.R. § 4.86 (2011) applies to the right ear for the above-cited audiogram because all four frequencies were above 55 decibels at each examination.  Thus, the Roman numeral designation for hearing impairment from either Table VI or VIA may be used, whichever results in the higher numeral.  The Board has considered the Veteran's right ear under both Tables as there were exceptional patterns of hearing loss at each of the above-cited examinations.  38 C.F.R. § 4.85(c), 4.86(a).  

Under Table VIA, the Veteran's right ear manifested an average puretone threshold of 99 resulting in a Level X designation.  38 C.F.R. § 4.85.  Together, a Level X (right ear) under Table VIA and Level III (left ear at its highest) under Table VI designation results in the same 20 percent rating.  38 C.F.R. § 4.85, 4.86. Thus, there is no basis for a rating in excess of 20 percent based on these test results for the Veteran's bilateral hearing loss disability for the period on and after April 5, 2011. 
There was also no evidence of puretone threshold 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz for either ear at the April 2011 VA examination.  38 C.F.R. § 4.86(b). 

IV. Rice Considerations

Finally, as the Veteran reported being employed full-time when evaluated by VA in April 2011, this case does not raise a claim for a total disability rating due to individual employability resulting from service-connected disability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009). 

V. Extraschedular Consideration

The Veteran does not contend, nor does the evidence demonstrate, that his service-connected left ankle and bilateral hearing loss disabilities have interfered with his current employment, and the evidence does not reflect that an exceptional disability picture exists.  On the contrary, an April 2011 VA joints examination report reflects that the Veteran reported being employed full-time as a social services assistant.  He indicated that he had lost less than one week of work in the previous 12 months as a result of his service-connected left ankle disability.  The Veteran has not required treatment so frequent, or hospitalization for either of these disabilities, such as to render the application of the schedular criteria impractical.  

With regards to the Veteran's claim for an initial disability rating for bilateral hearing loss in excess of 10 percent prior to April l5, 2011, and 20 percent therefrom, in Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration. The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The April 2011 VA examiner's report adequately addresses the functional effects of the Veteran's hearing loss disability.  Indeed, the VA examiner specifically noted significant effects on the Veteran's occupation.  He reported he did not hear when spoken to on his right side and that this had impacted his work and personal life.  He also reported poor social interactions, difficulty following instructions and hearing difficulty.  There were no effects noted on his usual daily activities.  The Board finds that the April 2011 VA examiner's report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1).  An exceptional disability picture is not shown to exist, nor is there evidence of frequent hospitalization or marked interference with employment shown.  

Overall, the evidence does not show that the impairment resulting solely from the left ankle and bilateral hearing loss disabilities warrants extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

						(CONTINUED ON NEXT PAGE)

ORDER

For the duration of the appeal, an initial rating of 20 percent, but no higher, for the service-connected residuals of a bimalleolar fracture of the left ankle is granted, subject to the regulations controlling disbursement of VA monetary benefits. 

For the period prior to April 5, 2011, an initial disability rating in excess of 10 percent for a bilateral hearing loss disability is denied. 

For the period on and after April 5, 2011, an initial disability rating in excess of 20 percent for a bilateral hearing loss disability is denied. 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


